Citation Nr: 1714741	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral tinnitus, to include as secondary to the service-connected bilateral hearing loss addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.   

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that he was exposed to acoustic trauma in the course of his duties as a Seabee assigned to an amphibious construction battalion.  

At the outset, the Board observes that the August 2014 VA examination report establishes that the Veteran is diagnosed with hearing loss within the meaning of 38 C.F.R. § 3.385.  Audiometric findings are as follows:


HERTZ
Aug 2014
500
1000
2000
3000
4000
Avg. (B-E)
RIGHT
0
10
40
55
65
42.5
LEFT
0
5
75
75
85
60

In addition, CNC Maryland speech tests resulted in 96 percent in the right ear and 84 percent in the left ear.  See August 2014 VA Audiology Examination (%VAX DBQ Audio (rec'd 8/15/2014)).

The Veteran's service treatment records show that his hearing was measured at 15 of 15 in whispered and spoken voice at entrance to and discharge from active service.  These records show no complaints of or treatment for ear or hearing problems, and no ear or hearing abnormalities or other findings.   Notwithstanding, the Board observes that the absence of audiometric findings of hearing loss within the meaning of the regulatory criteria during active service does not preclude service connection for hearing loss.  See Ledford, supra.  Rather, the Veteran's service personnel records reflect that he was assigned to the heavy equipment division as a CDCN and advanced to the rank/rate of CD3.  (See %SPRs with some STRs, p. 18 (rec'd 4/29/2014)).  His DD214 shows that his rank/rate was associated with the civilian equivalent of an operating engineer, and that he was assigned to Amphibious Construction Battalion ONE.  He had a year and six months foreign service which was at least in part served in Korea.  (See Veteran's DD214 (rec'd 11/2/1953)).  The Board accepts that the Veteran was exposed to loud noises as a constructionman working with heavy equipment in a construction battalion-particularly one assigned to an overseas conflict area. 

Having found that the evidence establishes the Veteran exhibits the required hearing impairment and was exposed to acoustic trauma during active service, the question now turns to that of a nexus, or etiological link, between the two.  

In the August 2014 VA audiological examination report, the audiologist opined that the Veteran's hearing loss is at least as likely as not caused by or a result of his military service.  As rationale, the audiologist explained that the Veteran had denied hazardous noise exposure before active service and minimal exposure after active service while reporting two years of active duty which involved exposure to heavy construction equipment and gun fire which can cause hearing loss.  The report shows that the audiologist stated he had reviewed the Veteran's entire claims folder.

In September 2014, the AOJ requested the audiologist offer an addendum to the August 2014 opinion based on a January 2014 private audiology report submitted by the Veteran in which the audiologist stated the Veteran reported he worked for two years in a Navy Construction Battalion, and 25+ years as a civilian jack hammer operator, which would have had a very high probability of noise exposure.  The audiologist offered the following opinion:

When looking at the [V]eteran[']s pertinent files the only hearing evaluation available is from 1/6/14 and all other forms that include an audiogram are incomplete.  I can not rule out military noise exposure as a contributing factor as his MOS had a high probability of noise exposure and would be speculating that it is all attributed to post service noise exposure, although it may be the major contributor.  Based on this, I cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.

See September 2014 Addendum to August 2014 VA Audiology Examination (%Addendum to 8/2014 Audio VAX (rec'd 9/30/2014)).

The Board has reviewed the referenced private audiology examination results and notes that the audiologist recorded the Veteran's report of noise exposure to include 

2 yr - Navy Construction Battalion.  25+ yrs civil[]ian jack hammer operator. 

(See %Pvt audio report (1/14) (rec'd 1/15/2014)).

After weighing and balancing the evidence before it, the Board finds the evidence concerning the etiology of the Veteran's hearing loss to be, at the least, in equipoise.  

The Board observes that, after re-considering the Veteran's apparent January 2014 report of post service noise exposure as a jack hammer operator for 25+ years, the VA audiologist stated specifically that he could not rule out inservice noise exposure as a contributing factor because the Veteran's MOS had a high probability of noise exposure.  He added that it would be speculating to attribute the Veteran's hearing loss in total to post-service noise exposure, even though it may have been the major contributor.  The Board notes that the Veteran has stated that he experienced minimal exposure to noise post-service as a milk delivery person, in manual labor, and as a welder and blacksmith.  There is nothing in the record that disputes the Veteran's claims.  But, even if the Board were to accept the January 2014 private audiologist's notation of 2 years inservice noise exposure and 25+ years post-service noise exposure, the Board notes that the VA audiologist was himself unable to rule out inservice noise exposure as a contributing factor in the face of the same scenario.  

The Board finds that the VA examiner's opinion that the Veteran's exposure to acoustic trauma was at least a contributing factor to his development of hearing loss is probative.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  The examiner had reviewed of the Veteran's entire claims file, to include service records describing his occupational specialty, and the conditions under which and where the Veteran served.  

There is no other evidence of record to suggest that military exposure was not at least in part the cause of the Veteran's hearing loss.  As such, the Board finds the evidence as to the etiology of the Veteran's hearing loss is, at the least, in equipoise.  All reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Concerning the claim for bilateral tinnitus, the August 2014 VA audiology report shows that the Veteran reported bilateral recurrent tinnitus.  However, the audiologist opined that the diagnosed tinnitus was less likely than not caused by or a result of military noise exposure.  As rationale, the audiologist explained that the Veteran reported he did not notice his tinnitus until the 1970s-long after his active duty.  

By this decision, the Board has granted service connection for bilateral hearing loss.  As the Veteran is deemed to be seeking service connection for his claimed disabilities by any theory possible, service connection for tinnitus as secondary to the now-service connected bilateral hearing loss must be considered.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Perform any and all development considered necessary to adjudicate the Veteran's claim for service-connection for bilateral tinnitus, including as secondary to the service-connected bilateral hearing loss.  

2.  After the above development has been completed, return the August 2014 VA audiology examination to the examiner who conducted it and request an opinion as to the etiology of the claimed bilateral tinnitus, including as secondary to the now service-connected bilateral hearing loss.  If the audiologist who conducted the August 2014 VA examination is unavailable, or it is determined that the Veteran should undergo another examination, schedule the Veteran for VA examination to determine the etiology of his claimed bilateral tinnitus.

The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address whether it is at least as likely as not that the Veteran's current tinnitus is related to, or began during, his military service; or was caused or aggravated by his service connected bilateral hearing loss.  

3.  After all of the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


